                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                       )
Creative Tunings, Inc.,                )             Case No.: 21-cv-00328
                                       )
              Plaintiff,               )
       v.                              )             Judge: Hon. Gary Feinerman
                                       )
Doe 1 Suzhou Ariose Musical Instrument )
       Co., Ltd., et al.,              )
                                       )             Magistrate: Hon. Maria Valdez
              Defendants.              )
____________________________________)

                                  VOLUNTARY DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for Plaintiff hereby notifies this Court that the Plaintiff voluntarily dismisses with

prejudice any and all claims against the following defendants after reaching settlement:

 Doe #            Seller Name                     Seller ID
 33               Well Music Store                5254149
 323              ccbebpjk                        5e61c2d629e7866644a90c8f
 266              anglai_sh                       57c576faa79bd63d83454305
 267              careforyou2016                  57c6d22ef65ec51c6c54637
 281              cn_online                       58fdf33c281c0811921768db
 262              Timothy                         56ebcaeee652e91fcea6aaa8
 263              MRRobinson                      577a27a24ddfaf747ffe0e4f
 269              Sllxg shine                     580e042f6c20db19a682ceb2


Dated: May 13, 2021                                                Respectfully submitted,

                                                                         By:    /s/ Kevin Keener

                                                                                 Kevin J. Keener
                                                                               ARDC #6296898
                                                                       Keener & Associates, P.C.
                                                                 161 N. Clark Street, Suite #1600
                                                                              Chicago, IL 60601
                                                                                  (312) 523-2164
                                                                  kevin.keener@keenerlegal.com
